Case 6:20-cv-01083-ADA Document 34-28 Filed 08/16/21 Page 1 of 4




                    EXHIBIT 25
                                                       Houston
Case 6:20-cv-01083-ADA Document 34-28 Filed 08/16/21 Page 2 of 4 Library




                                                      WSOU-ARISTA001557
       .,,A•                sE.LE~•c
                            Case  '- • L....... typewriter. Document 34-28
                                  6:20-cv-01083-ADA
                                                                         multutrop
                                                                             Filed
                                                                         multiple  08/16/21
                                                                                    contra\  Page
                                                                                                  A network. \
                                                                                              units 3to
                                                                                                      of 4share opo\og; that
                   ·c tape
                                                                         P ath   th   b    ed   ·               a common
        A r,411111~         e air. (I) (A)                                     ' ere y r ucmg the number of \)a.th b
       ;,•
                 0
                  ·r,,e to r p                                           channels
                                                                             ·       and
                                                                                       · contro\ units . Contra~t W\U\   !
                                                                                                                        .•
                                                                                                                             S
           Lf¢!                       •1ostroction format con-           p01nt-to-pomt topo\ogy.            See also       . t
       1'1l r           . .    g to an                                    topology.                                    {)<>tn
               . pertaa01n dctress part. (A)
     fdll'drP9thllfl one a
          ~                      .                                        multitiber cab\e An optical cab\e that conta
    11111           trartsfer unit.                                       more fi~ers. (E) See jumper cable, trunk. c
             ·rnurn
    J1l ~aP                                                               also optical cable assembly.
               e unit.
   j    ~ess'g                             cess that permits a u ser to    multifrequen~y . push button set A. te\et>
                 u·ng A pro                                                push button d1almg and mu\tifrequenc)' s\g
    ..:.dd~ di • data station. (T )
   JIP"- tJtafl one                                      .
   3~                     .  ( 1) An instruction that con-                 multifrequency receiver (MFR) A. dem
                ~ in5trucuonddress. for example, two-                      decodes mu\tifrequenc)' signals from te\e
  ~tiJd~
        1110,.,
                  wan
                  one a ddres' s instruction, n address
                    three-a                       1· 1
                                                                           data terminals.
   ris ·nscruction,      S nonymous with mu tlp e
  ;es.s,1 (T)        (2) y                                                   mu\tifrequency signal A signal made
  .,,,1ctJOn,  .
  ..,.. insrrucuon.                                                          superimposed audio frequenc)' tones .
  ~                  A magnetic core, usually used for
 afdaperture core .        with two or more holes                            multifrequencJ terminal A. tennina
 ,ndeSauctive r~adin~ be passed in order to create                           data characters as mu\tifrequenc~ sigm
....iieh which wires ~      th (I) (A) Synonymous
 Jll"..,tban one magnetlc pa .                                                multifunction board In a persona\
~multiple aperrure core.                                                      or panel containing semiconductor
itb            .     rture core is an obsolete tech-                          vides a number of options, such as
 ote: Muluple-ape
                                                                              serial ports, for attaching ~riphe1
Jlogy.                                                                         features such as a c\ocklcalenc
                     nonym for escape sequence.                                memory.
udtibyte contr 01 Sy
ulticast (I) Transmission of the same data to a                                 multifunction rotary switches
eered group of destinations. (T)    (2) See LAN                                 switches on the operator/service
ulticast.                                                                       to one of 16 different position
                                                                                 either a clockwise or counterck
uJticast address See group address.
                                                                                 multijob operation Concurre1
uJticolored symbol In the 3270 Information Display                               from two or more jobs.
stem, a programmed symbol of more than one color
 ned in a triple plane sym~ol set.                                                multilanguage code ~age
                                                                                  the international graphic ch:
ti~ensional language (1) A language ~hose                                         for the 93-character gral)'
 ess1ons are assembled in more than one dimen-                                     national use graphic ~han
n; for example, flowcharts, logic diagrams, block                                  the remaining code 11omts
:S·  ~d decision tables. (A)
 unensmnal language.
                                                         (2) Contrast with
                                                                                      multileaving A variati.ot
                                                                                             WSOU-ARISTA001558

                              ..   .....             r
                                                                                      allows several device~
                                         Case 6:20-cv-01083-ADA Document 34-28 Filed 08/16/21 Page 4 of 4

                                                          [443]                                multileaving support

 lf1'_£                        ELECTRIC typewriter.               mu:t_idrop topology. A network topology that allows
 .                  uc rape S                                     mu tlple control umts to share a common chann l
' ...r ~agne               . (I) (A)                              path, thereby reducing ~e number of paths betwe:n
 ¢P'              . to repalf-                                    ch~nnels a~d control uruts. Contrast with switched
               an ume
  All life           . t an instruction format con-               pomt-to-pomt topology.     See also point-to-point
 ~1··         p rtain1ng o         (A)                            topology .
  ..iritddress e one address part.
 ,.-. mott than                                                   multifiber cable An optical cable that contains two
 ~g                     transfer unit.                            more fi?ers. (E) See jumper cable, trunk cable. s~~
 ~ tJa1irnulll                                                    also optical cable assembly.
 . Message unit.
 )fl!                   •  A process that permits a user to       multifrequen~y . push butt~n set A telephone using
           d ess calling         .   (T)                          push button dialmg and mult1frequency signaling.
~oad r              one data stauon.
, Jll(lre than
                    . truction (1) An instruction that con-       multifrequency receiver (MFR) A demodulator that
 ,.insddres5 ins one address; for example, two-                   decodes ~ultifrequency signals from telephone sets or
'11>  t00re th~ n three-address instruction, n address            data termmals.
 pbeSS_1nsuu(Tct ' (2) Synonymous with multiple
 ll!I01'uon.        .                                             multifrequency signal A signal made up of several
 oJreS.I insuuct1on.                                              superimposed audio frequency tones.
      . rture core A magnetic core, usually used for
iaoma:ctive reading, with two . or more holes                     multifrequency terminal A terminal that transmits
¢Shwhich wires can be passed m order to create                    data characters as multifrequency signals.
:gthan one magnetic path. (I) (A) Synonymous
l'ilh multiple aperture core.
                                                                   multifunction board In a personal computer, a card
                                                                   o panel containing semiconductor devices that pro-
.¥di: Multiple-aperture core is an obsolete tech-                   7
                                                                   v1d~s a number of options, such as parallel ports and
t.i:Jgy.                                                           senal ports, for attaching peripheral devices, special
                                                                   features such as a clock/calendar, and additional
maltibyte control Synonym for escape sequence.                     memory.
molticast (I) Transmission of the same data to a                   m~ltifunction rotary switches In System/38, two
~ ed group of destinations. (T)     (2) See LAN                    switches on the operator/service panel that can be set
miilncast.
                                                                   to one of 16 different positions by rotatin<1 them in
                                                                   either a clockwise or counterclockwise direction.
molticast address See group address.

lllolticolored  symbOl 1n the 3270 InformatJ.on
                                            . Display              multijob operation Concurrent execution of job steps
liste
           t
&fio:· prorammed symbol of more than one color
          n a triple plane symbol set.
                                                                   from two or more jobs.

                                                                    multilanguage code page An 8-bit code page with
lllultidimensional l                                                the international graphic characters on the code points
CXJ)ressions are ass:nguag~ Cl) A language whose                    for the 93-character graphic character set, and the
~; for exam           mbled m more than one dimen-                  national use graphic characters of other countries on
                  1
~~. and ctfcf;io~owcharts,       logic diagrams, block              the remaining code points.
l'!ie-dimensional Jang tables. (A) (2) Contrast with
                      uage.
n111lttdom •                                                        multileaving A variation of BSC communication that
~ ok am network S                                                   allows several devices to communicate concurrently
       r·                 ynonym for multiple-domain
                                                                    over a link without using station addresses.
  Ultidr0
111

trbicbth p (network) A                                              multileaving remote job entry Fully synchronized,
!lath bet:e are one or mo n~twork configuration in                  two-directional transmission of a variable number of
0)        een a central : intennediate nodes on the                 data streams between two computers using BSC facili-
llllll ·                n e and an endpoint node.
                                                                    ties.
        tidrop 1•
             •ne Synon                                              multileaving support Fully synchronized two-
:llltidtop              Ym for multipoint line
                                                                    directional transmission of a variable number of data
   alllulti ~tation One                         .
                                                                    streams between terminals and a computer using BSC
           Point chan      of several staf
                      nel at one      .    ions connected
                                 1ocation.                          facilities.


                                                                                                              WSOU-ARISTA001559
